Citation Nr: 0318460	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
beleaguered service from December 8, 1941, to April 9, 1942, 
was a prisoner of war (POW) of the Japanese Government from 
April 10, 1942, to June 5, 1942, was in no casualty status 
from June 6, 1942, to April 12, 1945, and was in the Regular 
Philippine Army (PA) service from April 13, 1945, to April 
20, 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) by order of a United States Court of Appeals 
for Veterans Claims (Court) opinion dated April 22, 2003, 
which vacated a September 2002 Board decision and remanded 
the case for additional development.  The issue initially 
arose from an October 1999 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In its April 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted the Board failed to 
adequately address certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

It is also significant to note that, since the Court's order, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise her of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




